Citation Nr: 1525560	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for neuropathy of both feet, to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to March 1960 and from May 1960 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In May 2014 the Board remanded the claim for additional development.

In May 2014, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of service connection for skin cancer, to include as due to Agent Orange exposure (upon finding that it was raised by the record, in a February 2014 statement).  It does not appear that the issue has yet been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay inherent with yet another remand, it nonetheless finds that further development of the record is needed for a proper adjudication of the claim.   

The Veteran's proposed theory of entitlement is one of presumptive service connection (based on exposure to Agent Orange in Vietnam).  He served in Vietnam during the Vietnam era, and is therefore presumed to have been exposed to herbicides in service.  He also has diagnoses of peripheral neuropathy, a disability listed as associated with exposure to herbicides.  At the March 2014 Board hearing, he testified that he has experienced neurologic symptoms continually since service.  

Private treatment records dating back to 1986 note lower extremity complaints (but the symptoms noted were not necessarily neurological in nature).  The Veteran indicated in his hearing testimony that treatment records (showing a continuity of neurologic complaints from service until 1986) may be available.  In March 2014, he submitted a release identifying the Peterson Air Force Base hospital and the U.S. Air Force Academy (USAFA) hospital as the providers of his treatment from April 1975 to December 1986 and authorizing VA to secure the records.  Given the current state of the record, records showing related complaints between 1975 and 1986 would be pertinent (and perhaps critical) evidence and must be obtained.

In May 2014, the Board remanded the case to secure the records identified in the Veteran's March 2014 release.  If such records were unavailable, the reason for their unavailability was to be noted for the record.  The record does not show such development took place.  In multiple requests, the AMC sought the records from the USAFA Clinic and the 21st Medical Group at Peterson Air Force Base.  It appears the USAFA submitted treatment records from August 2007, but then indicated it did not have records of his treatment there and referred VA to the National Personnel Records Center (NPRC) in a June 2014 response.  The 21st Medical Group from the Peterson Air Force Base also submitted treatment records from 2007.  The AMC then sought the records from the NPRC. In a September 2014 response, the NPRC indicated that "the allegation has been investigated" and all available records from between January 1981 and December 1983 relating to treatment for bilateral neuropathy of the feet had been sent to VA.  Additional treatment records from the USAFA dating from between August 2007 and September 2008 were received and associated with the record in October 2014.  Accordingly, the records identified by the Veteran were not secured, and the reason for their unavailability has not been noted for the record.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

The case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) treatment the Veteran received for neurologic symptoms of the lower extremities at the Peterson Air Force Base and the U.S. Air Force Academy hospitals from April 1975 to December 1986.  The Board observes that NPRC has indicated that all available records for the period from January 1981 through December 1983 were sent to VA; those records should be located and associated with the record.  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2. After the above development is completed, the AOJ should arrange for any additional development needed in light of the records received (i.e., if the factual  predicate for a nexus opinion is altered by the development (e.g., if postservice continuity is shown and a neurological examination is needed to determine the nature and likely etiology of the Veteran's claimed peripheral neuropathy). 

3. The AOJ should then review the entire record and readjudicate de novo the claim of service connection for bilateral neuropathy of the feet.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


